I dissent. I cannot bring my mind to the conclusion that section 1623 of the Political Code, as amended, confers any such right against a school district in favor of a person injured through the negligence of an officer or employee thereof. It seems too clear for controversy that a substantive right of action in such case is controlled by Act 5619 of the General Law.
The two enactments covering this subject are counterparts of each other and went into effect on the same day. They should be read together. Act 5619 covers rights of action against counties, municipalities and school districts in negligence cases. Prior to the enactment of this law, the sovereign government could not be sued for the negligence of its officers and employees and it is only by grace of the legislature that such an action can be at any time maintained. *Page 784 
The provisions of section 1623 are simply intended to make lawful the disbursement of school funds in payment of judgments obtained pursuant to the authority granted by Act 5619. Any other construction destroys the meaning as to the last-mentioned act altogether so far as school districts are concerned.
It is an innovation to have an action of this kind allowed at all and I do not think the legislature for a moment intended to give a broader right of recovery than provided by Act 5619.
Shenk, J., and Richards, J., concurred.
Rehearing denied.
Richards, J., Shenk, J., and Preston, J., dissented. *Page 785